Title: From John Adams to Louisa Catherine Johnson Adams, 13 March 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



My Dear Daughter
Montezillo 13th March 1820.

If Nature in scattering her bounties had bestowed upon me the genius of a Poet or a Painter I would entertain you with a description of a scene of sublimity, beauty, and novelty, such as eighty four winters never before presented to my sight: when I arose in the morning, the Sun was rising, the heavens were not of Brass but the Sky was a vast concave of clear blue marble and the earth was of burnished silver and the trees bending under the weight of millions of millions of Diamonds. the splendor and glory of the scene was too dazzling for mortal eyes to behold for any long time. A violent rain had descended warm and liquid from a height in the atmosphere into the region below. then as cold as Russia, every drop had frozen as it fell, and clung to the trees, and then descending in icicles hung upon every bough and sprig. So much for the bright side of the picture; now, for the dark side the trees every where bending under the immense load of ice which encumbered them; the trunks in some places splitting; the limbs every where breaking and falling; the elms, the button wood’s, the balm of Gilead’s, stript of many of their branches; the fruit trees, the shrubbery’s, especially the evergreens, very much injured. in short, the havoc and destruction is estimated by many to be greater than in either of the two great storms which have spread such desolation within fifteen years past.
Now for a little Politics. We hope that the tempest is over in Washington and that the swell (now the winds have ceased to blow,) will not be very terrible. we are here all very well and much the better for having our two sons of Harvard with us, one of whom is now writing this letter for his Grand father and your / affectionate Father.

John Adams